Exhibit 10.2

 

 

 

 

 

SEVENTH AMENDMENT

 

TO

 

NOTE PURCHASE AGREEMENT

 

 

 

Dated as of January 18, 2006

 

AMONG

 

QUICKSILVER RESOURCES INC.,

 

AS ISSUER,

 

THE GUARANTORS,

 

BNP PARIBAS,

 

AS COLLATERAL AGENT,

 

AND

 

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Seventh Amendment”)
dated as of January 18, 2006, is among QUICKSILVER RESOURCES INC., a Delaware
corporation (the “Company”); each of the undersigned Guarantors (collectively,
the “Guarantors”); BNP PARIBAS, as collateral agent (in such capacity, together
with its successors in such capacity, the “Collateral Agent”) for the purchasers
party to the Note Purchase Agreement referred to below (collectively, the
“Purchasers”); and each of the undersigned Purchasers.

 

R E C I T A L S

 

A. The Company, the Collateral Agent and the Purchasers are parties to that
certain Note Purchase Agreement dated as of June 27, 2003, as amended by the
First Amendment to Note Purchase Agreement dated as of January 30, 2004, the
Second Amendment to Note Purchase Agreement dated as of July 28, 2004, the Third
Amendment to Note Purchase Agreement dated as of September 14, 2004, the Fourth
Amendment to Note Purchase Agreement dated as of April 12, 2005, the Fifth
Amendment to Note Purchase Agreement dated as of June 24, 2005 and the Sixth
Amendment to Note Purchase Agreement dated as of November 28, 2005 (as amended,
the “Note Purchase Agreement”), pursuant to which the Purchasers have purchased
$70 million of the Company’s Floating and Fixed Rate Senior Subordinated Second
Lien Mortgage Notes due December 31, 2006 (the “Notes”).

 

B. The Company has requested and the Purchasers have agreed to amend certain
provisions of the Note Purchase Agreement.

 

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Note Purchase Agreement,
as amended by this Seventh Amendment. Unless otherwise indicated, all references
to sections or schedules in this Seventh Amendment refer to sections of, or
schedules to, the Note Purchase Agreement.

 

Section 2. Amendments to Note Purchase Agreement.

 

2.1 Amendment to Section 9.1(g). Section 9.1(g) is hereby amended by adding the
following provision, as a separate paragraph, to the end of Section 9.1(g):

 

Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, the provisions of this Section 9.1(g) shall not prohibit
any cash payment or distribution by the Company to any holder of Debt of the
Company that is convertible into capital stock of the Company that is made (or
agreed to be made) in satisfaction, in whole or in part, of (i) such Debt or
(ii) the Company’s obligations to issue capital stock of the Company, in either
case, whether paid or distributed by the Company upon any such holder’s request
to convert any such Debt to capital stock of the



--------------------------------------------------------------------------------

Company or otherwise.

 

2.2 Amendments to Schedule B. The definitions in Schedule B are hereby added or
amended as follows:

 

(a) The following definitions are hereby added in the appropriate alphabetical
order:

 

“Seventh Amendment” means the Seventh Amendment to this Agreement entered into
as of January 18, 2006, among the Company, BNP Paribas and the Purchasers party
thereto.

 

“Seventh Amendment Effective Date” means January 18, 2006.

 

Section 3. Conditions Precedent. This Seventh Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(the “Effective Date”):

 

3.1 On or prior to the Effective Date, the Collateral Agent and each Purchaser
shall have received all fees and other amounts due and payable in connection
with this Seventh Amendment in accordance with Section 14.1 of the Note Purchase
Agreement.

 

3.2 The Collateral Agent shall have received from all of the Purchasers, the
Company and the Guarantors counterparts (in such number as may be requested by
the Collateral Agent) of this Seventh Amendment signed on behalf of such
Persons.

 

3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Seventh Amendment.

 

3.4 The Collateral Agent shall have received such other documents as the
Collateral Agent or special counsel to the Collateral Agent may reasonably
request.

 

The Collateral Agent shall notify the Company and the Purchasers in writing of
the Effective Date.

 

Section 4. Miscellaneous.

 

4.1 Confirmation. The provisions of the Note Purchase Agreement, as amended by
this Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.

 

4.2 Ratification and Affirmation; Representations and Warranties. The Company
and each Guarantor hereby (i) acknowledges the terms of this Seventh Amendment;
(ii) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Transaction Document to which it is
a party and agrees that each Transaction Document to which it is a party remains
in full force and effect, except as expressly amended hereby; and
(iii) represents and warrants to the Purchasers that as of the date hereof,
after giving

 

2



--------------------------------------------------------------------------------

effect to the terms of this Seventh Amendment: (A) all of the representations
and warranties contained in each Transaction Document to which it is a party are
true and correct, except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct, as of such specified
earlier date, (B) no Default has occurred and is continuing and (C) since
December 31, 2002, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Transaction Document. This Seventh Amendment is a “Transaction Document” as
defined and described in the Note Purchase Agreement and all of the terms and
provisions of the Note Purchase Agreement relating to Transaction Documents
shall apply hereto.

 

4.4 Purchasers’ Satisfaction. For purposes of determining compliance with the
conditions specified in Section 3 hereof, each of the undersigned Purchasers
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Purchaser upon its execution and
delivery of a counterpart of this Seventh Amendment.

 

4.5 Counterparts. This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.

 

4.6 No Oral Agreement. THIS SEVENTH AMENDMENT, THE NOTE PURCHASE AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.7 GOVERNING LAW. THIS SEVENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.

 

COMPANY:      

QUICKSILVER RESOURCES INC.

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

 

GUARANTORS:      

BEAVER CREEK PIPELINE, L.L.C.

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

       

TERRA ENERGY LTD.

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

       

MERCURY MICHIGAN, INC.

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

       

GTG PIPELINE CORPORATION

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

SIGNATURE PAGE 1



--------------------------------------------------------------------------------

       

TERRA PIPELINE COMPANY

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

       

COWTOWN PIPELINE FUNDING, INC.

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

       

COWTOWN PIPELINE MANAGEMENT, INC.

            By:  

/s/ MarLu Hiller

               

Name: MarLu Hiller

               

Title: Treasurer

 

       

COWTOWN PIPELINE L.P.

            By:  

Cowtown Pipeline Management, Inc.,

               

as General Partner

 

                By:  

/s/ MarLu Hiller

                   

Name: MarLu Hiller

                   

Title: Treasurer

 

SIGNATURE PAGE 2



--------------------------------------------------------------------------------

COLLATERAL AGENT:      

BNP PARIBAS, as a Purchaser and as

       

Collateral Agent

            By:  

/s/ Russell Otts

               

Name: Russell Otts

               

Title: Vice President

 

            By:  

/s/ Brian M. Malone

               

Name: Brian M. Malone

               

Title: Managing Director

 

PURCHASERS:      

FORTIS CAPITAL CORP.

            By:  

/s/ Michele Jones

               

Name: Michele Jones

               

Title: Senior Vice President

 

            By:  

/s/ Darrell Holley

               

Name: Darrell Holley

               

Title: Managing Director

 

                 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

            By:  

/s/ Randall M. Kob

               

Name: Randall M. Kob

               

Title: Vice President

 

 

       

THE ROYAL BANK OF SCOTLAND plc

            By:  

/s/ Robert E. Poirrier Jr.

               

Name: Robert E. Poirrier Jr.

               

Title: Vice President

 

SIGNATURE PAGE 3